Case 1:18-cv-01400-NYW Document 41 Filed 10/26/18 USDC Colorado Page 1 of 11




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLORADO
                                   IN ADMIRALTY

 CASE NO. 1:18-cv-01400-NYW

 OPENWATER SAFETY IV, LLC,
 Plaintiff/Counter-Defendant,

 vs.

 CONCEPT SPECIAL RISKS, LTD
 Defendant, and
 GREAT LAKES INSURANCE SE,
 Defendant/Counter-Plaintiff.
 _____________________________________/

         DEFENDANT/COUNTER-PLAINTIFF GREAT LAKES INSURANCE SE AND
       DEFENDANT CONCEPT SPECIAL RISKS, LTD’S RESPONSE IN OPPOSITION
        TO PLAINTIFF’S MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT

         COMES NOW Defendant/Counter-Plaintiff, GREAT LAKES INSURANCE SE

 (hereinafter “GLI”), and Defendant CONCEPT SPECIAL RISKS, LTD

 (hereinafter “CONCEPT”), by and through their undersigned counsel, who hereby submit

 this Response in Opposition to Plaintiff’s Motion for Leave to File and Amended

 Complaint, and further thereto respectfully state as follows:

                                FACTUAL BACKGROUND

         The present dispute arises out of a Temporary Binder of marine insurance

 (hereinafter “Temporary Binder”) issued by the Defendant/Counter-Plaintiff, GLI, to the

 Plaintiff/Counter-Defendant, OPENWATER SAFETY IV, LLC (“OPENWATER”). Docket

 Entry #9, p. 6, ¶ 1.

         Throughout its pleadings thus far, OPENWATER has mistakenly asserted that GLI

 is a reinsurer and that CONCEPT was in fact the insurer. At all times relevant hereto,

 CONCEPT was merely the authorized underwriting and claims handling agent for and on

                                              1
Case 1:18-cv-01400-NYW Document 41 Filed 10/26/18 USDC Colorado Page 2 of 11




 behalf of GLI with respect to the policy of marine insurance issued to OPENWATER by

 GLI. See DE’s #26, 40, 40-1.

        On April 28, 2018, while the Temporary Binder was in full force and effect, the

 insured vessel is alleged to have suffered a dismasting. See DE #1, p. 6. GLI and

 OPENWATER dispute whether there is coverage for the incident of April 28, 2018. On

 June 6, 2018, OPENWATER filed its Complaint in the present matter against both GLI

 and CONCEPT. See DE #1. The Complaint sets forth two claims for relief: 1) Plaintiff

 seeks a declaratory judgment that the incident of April 28, 2018, is covered under the

 marine insurance policy, which OPENWATER alleges was issued by GLI and CONCEPT;

 and 2) Plaintiff asserts that the denial of coverage is a breach of contract allegedly

 attributable to both GLI and CONCEPT. DE #1, pp’s 9-14.

        On August 27, 2018, CONCEPT filed its 12(b)(2) Motion to Dismiss for Lack of

 Personal Jurisdiction. DE #26. On September 17, 2018, OPENWATER filed its Response

 to CONCEPT’s Motion to Dismiss for Lack of Personal Jurisdiction. DE #29. In its

 Response, OPENWATER incorrectly asserts that CONCEPT is the insurer and that GLI

 is a reinsurer. Id., p. 16, ¶ 62. In addition, OPENWATER asserts, for the first time, that

 Wager & Associates is CONCEPT’s “appointed US agent.” Id., p. 2. Throughout its

 Response, OPENWATER repeatedly asserts that CONCEPT made the decision to deny

 coverage – but what OPENWATER fails to realize is that CONCEPT’s authorization to

 make such a decision does not, in fact, render it an insurer. On the contrary, the insurance

 provider in this case has always been GLI. Consequently, as explained more fully in its

 Reply in Support of its 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction, the

 facts do not support the proper exercise of this Court’s jurisdiction over CONCEPT.



                                              2
Case 1:18-cv-01400-NYW Document 41 Filed 10/26/18 USDC Colorado Page 3 of 11




        OPENWATER’s Pending Motion for Leave to File Amended Complaint

        OPENWATER filed its Motion for Leave to File Amended Complaint (“Motion”) on

 September 25, 2018. See DE #34. The Proposed Amended Complaint seeks to remove

 the original basis for invoking federal subject matter jurisdiction in this matter, which

 OPENWATER originally alleged arose under the Admiralty Clause of the United States

 Constitution and 28 U.S.C. § 1332. See DE #1, p. 2 ¶ 4, and replace it with diversity

 jurisdiction pursuant to 28 U.S.C. § 1332. See DE #34-3, p. 2 ¶ 4. In its Motion,

 OPENWATER asserts that “[t]he allegations in the Complaint need to be changed from a

 breach of a Policy to a Bad Faith Breach of a Temporary Binder, which Openwater has

 recently discovered was issued by Concept (not by Great Lakes).” DE #34, p. 4 ¶ 11. In

 connection with this allegation, which CONCEPT and GLI deny, OPENWATER seeks to

 amend its Complaint to assert tort claims against CONCEPT, which it claims would not

 be governed by admiralty law. See DE #34-3, p. 18 ¶ 49. However, OPENWATER fails

 to realize that this dispute arises from the Temporary Binder, a marine insurance contract

 that confers admiralty jurisdiction on this Court.

        Further, OPENWATER’s Proposed Amended Complaint presents no new

 substantive allegations so as to warrant any amendments to its original Complaint.

 Indeed, in its original Complaint, OPENWATER already (mistakenly) alleges that

 CONCEPT is the insurer for the marine insurance policy at issue, DE #1, p. 2 ¶ 2, and

 that CONCEPT and GLI acted in “bad faith” and breached their contract with

 OPENWATER. Id., p. 14 ¶ 3. Moreover, OPENWATER has no legal basis for bringing its

 claims against CONCEPT because all actions taken by CONCEPT, which OPENWATER

 points to as evidence of CONCEPT’s “bad faith,” were performed by CONCEPT as the



                                               3
Case 1:18-cv-01400-NYW Document 41 Filed 10/26/18 USDC Colorado Page 4 of 11




 authorized agent for GLI and, therefore, on behalf of GLI. In addition, OPENWATER’s

 Proposed Amended Complaint fails to include new causes of action since the allegations

 that CONCEPT and GLI breached the Temporary Binder merely constitutes a breach of

 contract claim arising under federal admiralty law, which OPENWATER already asserts

 in its original Complaint. While OPENWATER asserts one new allegation in its Proposed

 Amended Complaint—that an insurance policy was allegedly never issued to

 OPENWATER—such does not remove the basis of the Court’s admiralty jurisdiction since

 the dispute arises from the Temporary Binder and allegedly non-existent policy, both of

 which are contracts for marine insurance. See DE #34, p. 4, ¶ 10.

        OPENWATER’s Motion is an obvious attempt by OPENWATER to keep

 CONCEPT in a case where CONCEPT does not belong. Opposing counsel is seemingly

 fixated on his conspiracy theory that CONCEPT is an insurer attempting to avoid liability

 (see id., p. 3, ¶ 8), when in fact CONCEPT is merely an agent of the insurer, GLI. See DE

 #21-5. Despite admitting that it received the Binding Authority Agreement between

 CONCEPT and GLI on September 7, 2018, more than two weeks before OPENWATER

 moved for leave to amend its Complaint, OPENWATER continues to insist that

 CONCEPT is the insurer in this matter, a legal theory that is simply not supported by the

 facts of this case. See DE #34, p. 2, ¶ 7.




        The Policy Documents

        The Temporary Binder clearly identifies GLI as the insurer, wherein it states,

 “Insurance Provider: Great Lakes Insurance SE”. DE #1-4, p. 2. The Quotation, upon



                                              4
Case 1:18-cv-01400-NYW Document 41 Filed 10/26/18 USDC Colorado Page 5 of 11




 which the Temporary Binder was based, also identifies GLI as the insurer by stating

 “Insurance Provider: Great Lakes Insurance SE”. DE #21-1, p. 2.

       Separate and apart from whether OPENWATER accepts the reality of who its

 insurer is, no action for bad faith can be asserted against the insurer. The Temporary

 Binder incorporates by reference the standard commercial policy language, see DE #30-

 5, p. 2, by stating “Insured Agreement Wording: As per PYP/5/COM.” In turn, the

 standard commercial policy language contains a New York Choice of Law clause. See

 DE #30-5, p. 17. Under New York Law, there is no action for bad faith in a first party

 insurance coverage dispute. See Head v. Emblem Health, 156 A.D.3d 424, 424, 64

 N.Y.S.3d 518 (1st Dept. 2017).

                                      ARGUMENT

       OPENWATER’s Motion is presented in bad faith and the Proposed Amended

 Complaint is futile. The Motion and Proposed Amended Complaint argue that CONCEPT

 is the insurer, which is demonstrably untrue. Moreover, OPENWATER knows that

 CONCEPT is not an insurer. OPENWATER’s Proposed Amended Complaint fails to

 sufficiently allege that CONCEPT is an insurer or has engaged in bad faith. Even if the

 Court accepts that CONCEPT is the insurer, or considers OPENWATER’s allegations of

 bad faith against CONCEPT as actually being against GLI, the policy prevents assertion

 of such a claim because New York law does not recognize a cause of action for bad faith

 under these circumstances.

    1. Legal Standard On a Motion for Leave to File an Amended Complaint

       Rule 15(a) provides that leave to amend “shall be freely given when justice so

 requires.” Fed. R. Civ. P. 15(a). The court may refuse leave to amend upon a showing of



                                           5
Case 1:18-cv-01400-NYW Document 41 Filed 10/26/18 USDC Colorado Page 6 of 11




 undue delay, undue prejudice to the opposing party, bad faith or dilatory motive, failure

 to cure deficiencies by amendments previously allowed, or futility of amendment. Donna

 M. Sands v. Integon Nat’l Ins. Co., No. 18-CV-00714-PAB-NYW, 2018 WL 4906321, at

 *2 (D. Colo. Sept. 19, 2018) (citing Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th

 Cir. 2006)). The party contesting the motion to amend has the burden of proving that the

 amendment should be refused on one of these bases. Id. (citing Acker v. Burlington N. &

 Santa Fe R. Co., 215 F.R.D. 645, 654 (D. Kan. 2003)).

       A proposed amendment is futile if the complaint, as amended, would be subject to

 dismissal. See, e.g., Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004) (holding

 amendment was futile where claim was subject to statute of limitations); Anderson v.

 Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007) (holding amendment was futile where

 moving party failed to allege all elements of cause of action); Lind v. Aetna Health, Inc.,

 466 F.3d 1195, 1200 (10th Cir. 2006) (holding amendment was futile where relief sought

 was barred by statute).

       To determine whether an amendment is futile, courts apply the same standard

 used to evaluate a claim under Rule 12(b)(6), accepting only well-pleaded facts as true

 and disregarding legal conclusions, to determine if the party states a plausible claim for

 relief as amended. No. 18-CV-00714-PAB-NYW, 2018 WL 4906321, at *2 (citing

 Weingarden v. Rainstorm, Inc., No. 09-2530-JWL, 2012 WL 13026753, at *1 (D. Kan.

 2012)). The decision to allow amendment is solely within the trial court’s discretion. Id.

 (citing Burks v. Oklahoma Publ’g Co., 81 F.3d 975, 978–79 (10th Cir. 1996)).

    2. OPENWATER’s Motion Should Be Denied




                                             6
Case 1:18-cv-01400-NYW Document 41 Filed 10/26/18 USDC Colorado Page 7 of 11




       OPENWATER’s Motion for Leave to File an Amended Complaint should be denied

 for two reasons: a) the Motion and Proposed Amended Complaint are presented in bad

 faith; and b) the proposed amendments are futile.

           a. OPENWATER’s Motion and Proposed Amended Complaint Are
              Presented in Bad Faith

       OPENWATER is aware that GLI, rather than CONCEPT, is the insurer of the

 marine insurance policy issued to OPENWATER. As discussed more fully in CONCEPT’s

 Reply in Support of its 12(b)(2) Motion to Dismiss, CONCEPT is not an insurer and has

 never been one. See DE #40. As discussed above, the aforementioned Quotation and

 Temporary Binder refer to GLI as the “insurance provider” for the policy. Despite being

 provided with numerous cases in which CONCEPT (or its corporate predecessor) was

 recognized as the agent of its fully disclosed principal, see DE #26, pp.’s 6-7, as well as

 the Binding Authority Agreement between CONCEPT and GLI, OPENWATER somehow

 continues to maintain that CONCEPT is the insurer.

       Clearly, neither the facts nor law support OPENWATER’s argument that

 CONCEPT is the insurer in this matter. Nevertheless, OPENWATER continues to present

 its baseless argument to the Court. OPENWATER is a broken record on this issue, and

 should not be permitted to continue.

           b. OPENWATER’s Proposed Amended Complaint Should be Denied As
              Futile

       As discussed, OPENWATER’s claims for bad faith against CONCEPT must fail

 because CONCEPT is not the insurer. As such, OPENWATER fails to present a legally

 cognizable claim for breach (bad faith or otherwise) against CONCEPT. In addition,

 OPENWATER fails to present any well-pleaded facts supporting CONCEPT’s alleged



                                             7
Case 1:18-cv-01400-NYW Document 41 Filed 10/26/18 USDC Colorado Page 8 of 11




 status as an insurer. Nor does OPENWATER present any well-pleaded facts that

 CONCEPT, or GLI, engaged in bad faith.

         GLI denies all allegations of bad faith asserted against it. Upon receiving notice of

 the incident of April 28, 2018, GLI caused an investigation to be made into the facts and

 circumstances surrounding it. DE #9, p. 9 ¶ 14. That investigation established that the

 damage sustained to the insured vessel was not due to anything of a fortuitous nature,

 and therefore was not covered under the terms of the policy. Id. ¶ 15. That investigation

 also established that numerous recommendations in the Letter of Compliance submitted

 by OPENWATER with its insurance application had not actually been complied with. Id.

 ¶ 16.

         Even if the Court were to accept OPENWATER’s allegations of bad faith as

 properly pleaded, which are denied, no such action can be maintained per the express

 agreement between the parties. OPENWATER contends that no policy was ever issued,

 see DE #34, p.3 ¶ 8; DE #34-3, p. 6 of 19 ¶ 24, without realizing that the Temporary

 Binder between it and GLI is a policy of marine insurance. Notwithstanding its “temporary”

 nature, the Temporary Binder is nonetheless a policy of marine insurance. See, e.g.,

 Republic Ins. Co., Dallas, Tex. v. French, 180 F.2d 796, 798 (10th Cir. 1950) (holding that

 binder was an effective insurance contract); Grande v. St. Paul Fire & Marine Ins. Co.,

 436 F.3d 277, 281 (1st Cir. 2006) (discussing generally that temporary binder was

 considered a marine insurance contract under federal admiralty law). As discussed

 above, the Temporary Binder incorporates by reference the standard commercial policy

 language of PYP/5/COM. This standard policy language includes the following section, in

 pertinent part:



                                               8
Case 1:18-cv-01400-NYW Document 41 Filed 10/26/18 USDC Colorado Page 9 of 11




                     11. Service of Suit, Choice of Law and Forum

       It is hereby agreed that any dispute arising hereunder shall be
       adjudicated according to well established, entrenched principles and
       precedents of substantive United States Federal Admiralty Law and
       practice but where no such well established, entrenched precedent
       exists, this insuring agreement is subject to the substantive laws of
       the State of New York.

 See DE #30-5, p. 17 of 17. The above forum-selection clause is mandatory and clearly

 establishes that any and all disputes under the policy will be subject to New York law,

 where no federal admiralty law on the subject exists.

       It is axiomatic that New York Law does not normally recognize a claim for bad faith

 in first party insurance coverage disputes. See Head v. Emblem Health, 156 A.D.3d 424,

 424, 64 N.Y.S.3d 518 (1st Dept. 2017), citing Orient Overseas Assocs. v. XL Ins. Am.,

 Inc., 132 A.D.3d 574, 577, 18 N.Y.S.3d 381 (1st Dept. 2015); McGowan v. Great N. Ins.

 Co., 78 A.D.3d 1137, 1137, 911 N.Y.S.2d 663 (2d Dept. 2010).

       In light of the forum-selection clause in the policy, no claim for bad faith can be

 asserted against the insurer under the allegations presented by OPENWATER’s

 Proposed Amended Complaint.

                                     CONCLUSION

       For the foregoing reasons, Defendants urge the Court to deny OPENWATER’s

 Motion for Leave to File an Amended Complaint. In the first place, the allegations in the

 Proposed Amended Complaint are not new, and amendment should be denied on this

 basis alone. Moreover, the Motion was submitted in bad faith because OPENWATER

 knows, or should know by now, that CONCEPT is not the insurer. Claims to the contrary

 are frivolous and made with a dilatory motive. In addition, OPENWATER has failed to

 sufficiently plead that the insurer engaged in bad faith, or that CONCEPT engaged in bad

                                            9
Case 1:18-cv-01400-NYW Document 41 Filed 10/26/18 USDC Colorado Page 10 of 11




 faith that is attributable to GLI. Lastly, per the choice of law clause in the policy,

 OPENWATER cannot maintain a claim for bad faith against the insurer under these

 circumstances.

       Wherefore, Defendant/Counter-Plaintiff GREAT LAKES INSURANCE SE and

 Defendant CONCEPT SPECIAL RISKS, LTD respectfully request that this Court deny

 Plaintiff OPENWATER’s Motion for Leave to File an Amended Complaint.




       Respectfully submitted, this 26th day of October, 2018.



 ATTORNEYS FOR GREAT LAKES
 INSURANCE SE

 McCONAUGHY & SARKISSIAN, P.C.                  GOLDMAN & HELLMAN

 By:    /s/ Elizabeth C. LaVance                By:    /s/ Michael I. Goldman
 Ivan A. Sarkissian, CO Bar No. 28817           Michael I. Goldman, MA Bar No. 677362
 Elizabeth C. LaVance, CO Bar No. 50751         Goldman & Hellman
 8310 South Valley Highway, Suite 250           233 Harvard Street, Suite 211
 Englewood, Colorado 80112                      Brookline, MA 02446
 Tel: (303) 649-0999                            Tel: (617) 566-4200
 Fax: (303) 649-0990                            Fax: (617) 566-4292
 Email: sarkissian@mslawpc.com                  Cel: (617) 320-9854
 Email: elavance@mslawpc.com                    Email:michael@goldmanandhellman.com




                                           10
Case 1:18-cv-01400-NYW Document 41 Filed 10/26/18 USDC Colorado Page 11 of 11




                             CERTIFICATE OF SERVICE

        I hereby certify that on October 26, 2018, I electronically filed the foregoing
 DEFENDANT/COUNTER-PLAINTIFF GREAT LAKES INSURANCE SE AND
 DEFENDANT CONCEPT SPECIAL RISKS, LTD’S RESPONSE IN OPPOSITION TO
 PLAINTIFF’S MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT with the Clerk
 of Court using the CM/ECF system which will send notification of such filing to the
 following:

 Richard A. Oertli, #24926
 24800 Squaw Pass
 Evergreen, CO 80439
 T: 720-799-5217
 E: dickoertli@gmail.com
 Counsel for Openwater Safety IV, LLC

                                                     /s/ Michael I. Goldman, Esq.




                                          11
